IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00158-CV

ALVIE ROBINSON,
                                                              Appellant
v.

ALICIA SCOTT AND BRANDEN MULLENS,
                                                              Appellee



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 25,737


                                        ORDER


       Appellant’s motion to suspend the requirement of the number of copies of his brief

is granted. Appellant is permitted to file an original of his brief only. He must still,

however, serve a copy of his brief on all parties to this appeal.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed July 20, 2016